to o ~) a ur co w N H

N NY N N NS N NN NS FF FH BRB BP B BP BP BP BP HB
4“ WN YW FF W NY BH GD © OD 4 HA HN B WwW NHS HF CO

N
o

Case 4:19-cv-04205-JST Document 13 Filed 09/06/19 Page 1of 3

To TS Untes States DIsTeacy CORT
NORTREQN DiSPenay Of CarHfoRNin,

 

Chad CesTER, Case mo, IA~cv-O4IS-FeT
PLA iar oF
Vv. “| MOTION SO APoornit vente
| OF COoNSBL-
Race Diet eT Av. , | FILED
BECABAIK SEP 06 2019
jc een

 

 

 

SUSAN Y. S00
CLERK, U.S. DISTRICT COURT
IRTHERN DISTRICT OF CALIFORNIA

PERSUVANT To 2@ U.S.C. SIMISOCOD ChaAS
PORE KesTeZ, PLATINTICE moves Se
An ORDER APPOINT DG COONSEL To

REPRESENT HIM Th Ture cass. TN
Sv Pom OS Tyxs MOTION | PLAINy Fe

[, PURENTISGE TS UNARS TO ALLO

COUNSEL B HAS REEY GRANTED To
PROce=p IN fFotma Pavpep re

O\ PURDHTESES TrPRrsoNnMeEnT WruUw

GREETLY Limit WIS ABILATY Td LETAGATS
The TISSUES TveivSo TIN Tus Cage
ALCS COomPLSX Fo wr QEQuUIRE fp

SIAN OVCAST RESEARCH AIO. TNVESTI Gu YY)

 

 

 

 

 

Prowl foe CookSB I APPOrMT er

 
\o © “J a wi +p” wW N H

bw NY N N N N NB N FEF BP BH BH HB HB Bp HP HH Bp
2 A HW FF YW HY FP 0D BD MDM WD A HW B® BW HB FF OO

N
©

Case 4:19-cv-04205-JST Document 13 Filed 09/06/19 Page 2 of 3

PLAENT IRC HAD AVERY LIMITSD KNoULEDGE
Of TS LAV | _

2, A TREAL Ty WS CASE WILL VEEOLY
IEnVoLe CONEU(CTING, TESTIMONY ALD
COUASEZ- WOLD BETeGe SNABS RANTES
WMBINESSES — > Set |

YU. PPXIATHEE Bas THIED SEVERAL ORGANS, ck
BSUU) -

WRERSE OILS , PLANTERS ReEQUERTS Thar

tHe Court APPoryr AN ABLE ATOR NY
To B& CoonNsSeLL JIN “Ths CASE

G1 - 2014

VMAS

CHAD KETE., PraenyrPl

 

 

 

Pass 2, Se. Course, Apopintmeivt

 

 

 
 

 

 

 
